—In an action to recover damages for personal injuries, etc., the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Nastasi, J.), entered October 19, 2000, as denied that branch of his motion which was, in effect, to reargue a prior motion to vacate a judgment of the same court, entered September 27, 1999, upon his default in appearing or answering, which was in favor of the plaintiff and against him in the principal amount of $225,000.
Ordered that the appeal is dismissed, without costs or disbursements.
The Supreme Court properly deemed the motion as one for reargument, the denial of which is not appealable (see, SantaMaria v Schwartz, 238 AD2d 569). Goldstein, J. P., Friedmann, McGinity and Adams, JJ., concur.